*103OPINION.
Littleton:
Upon the facts in this proceeding, the period within which the Commisioner could make collection of any deficiency for the year 1917 expired under the statute prior to his determination of May 18, 1925. The five-year period of limitation would have expired March, 1923, but for the consent entered into by the petitioner and the Commissioner. This consent operated to suspend the running of the statute of limitations only until April 1, 1924. Wirt Franklin, 7 B. T. A. 636; O’Neill Machine Co., 9 B. T. A. 567; Ocean Accident & Guarantee Corporation, Ltd., 6 B. T. A. 1045.

Judgment of no deficiency will he entered.